DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This office action is in response to the amendments filed on 2/18/2022. Claims 20 and 34 are amended. Claims 25-30 are canceled. Claims 37-39 are newly added. Claims 19-24 and 31-39 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 2/18/2022, have been fully considered but they are not persuasive. 
Regarding arguments on page 5 for claim 19, the applicant states that “First, it is submitted that MacDonald’s biodegradable edge would interfere Cross’ 2-piece lead body. Cross teaches to use a particular 2-piece lead body (paddle portions 22 and 24) to enable the use of Cross’ unique electrode design as shown in Figures 3 and 4. Cross’ paddle portion 22 includes a cavity 26 that extends across the entire width of the paddle. The cavity 26 is formed to accept the 2"4 paddle portion 24 once the electrodes 20 are joined to corresponding wires and inserted into the paddle portion 22 (Column 4, lines 56-65). Cross’ lead body has no further structure beyond the edge of the cavity 26 that could be replaced with MacDonald’s rigid biodegradable edge”. The examiner disagrees with the applicant since as shown in Figure 2a of Cross and in the annotated figure below, there is clearly an edge after the first paddle portion 22 is fused with the second paddle portion 24. Since an edge clearly exists as shown in Figure 2a of Cross, then modifying Cross with MacDonald so that the edge of Cross is made of a rigid material as taught by MacDonald would make sense. MacDonald’s biodegradable edge would not interfere with Cross’ lead body. Therefore, the rejection is proper.


    PNG
    media_image1.png
    705
    611
    media_image1.png
    Greyscale

















Regarding arguments on page 5 for claim 19, the applicant states that “Second, if the edge of the paddle portion 22 were modified to be formed from a biodegradable material, when the edge dissolved, this would form a seam or separate between the paddle portion 24 and the paddle portion 22. Alternatively, if the edges of both of the paddle portions 22 and 24 were formed from biodegradable material, such a modification would further aggravate the seam or separate along the edges of the paddles 22 and 24 once the biodegradable material dissolved. Cross teaches at Column 6, lines 13-16 that the sides 94 of the paddle lead 16 should be “rounded to prevent abrasion of tissue during implantation and while implanted.” The proposed modification would replace the sides 94 with a biodegradable material that, once dissolved, would no longer present rounded sides shaped to prevent abrasion”. The examiner disagrees with the applicant since modifying the edge of Cross to be formed from a rigid biodegradable material would not form a separation between the first paddle portion 22 and the second paddle portion 24. Modifying the edge of Cross to be formed from a rigid biodegradable material would not interfere with the connection of the first paddle portion and the second paddle portion since the first paddle portion and the second paddle portion are already fused together to form a single paddle as shown in Figure 2a and also, disclosed in Col. 5, lines 62-67 and Col. 6, lines 1-7. Also, the paddle of Cross as shown in Figure 2a already has rounded sides so modifying the edge of Cross to be formed from a rigid biodegradable material as taught by MacDonald would still result in the sides of the paddle to be rounded even if it is before or after degradation of the rigid biodegradable material. Cross’ specification does not explicitly disclose that by modifying the edges to be formed from a rigid biodegradable material would result in a separation between the first paddle portion 22 and the second paddle portion 24 to exist or cause the sides of the paddle to be non-rounded. The reference of Cross clearly does not teach away from modifying the edges to be formed from a rigid biodegradable material. These arguments are clearly assumptions that do not provide actual evidence or support from the reference of Cross or MacDonald. Therefore, the rejection is proper. 
Regarding arguments on page 6 for claim 19, the applicant states that “Next, it should be noted that Cross teaches (Column 5, line 63 to Column 6, line 8) to inject a volatile polyurethane adhesive inside the cavity 26 to fuse together the portions 22 and 24. MacDonald teaches that the biodegradable edge should degrade within a few minutes to about 1 day and preferably in a range of 10 minutes to 2 hours (Paragraph 53). It is respectfully submitted that, if the edge of one or both of the portions 22 and 24 were replaced with a biodegradable material, Cross’ volatile polyurethane adhesive also dissolve the newly added biodegradable edges at the time of manufacture, thereby eliminating MacDonald’s purpose of a rigid edge and forming a fused composition that would not degrade (degradation is an important aspect of MacDonald’s use of a rigid edge)”. The examiner disagrees with the applicant since modifying the edge of Cross to be formed from a rigid biodegradable material would not interfere with the connection of the first paddle portion and the second paddle portion since the first paddle portion and the second paddle portion are already fused together to form a single paddle as shown in Figure 2a and also, disclosed in Col. 5, lines 62-67 and Col. 6, lines 1-7. Modifying the edge of Cross would be when the first and second paddle portions are fused together so that there are no longer two independent bodies, but only one as shown in Figure 2a. Also, the examiner wants to note that the edge that is being modified is the edge of the final product of the paddle 16 as shown in Figure 2a and also, in the annotated figure above and not the edge of the second paddle portion 24. Lastly, injecting the volatile polyurethane adhesive occurs inside the cavity 26 and not anywhere near the edge (see annotated figure above) of the final product of the paddle 16 as shown in Figure 2a which does not make sense to the examiner how the edge being formed from a rigid biodegradable material would interfere with the volatile polyurethane adhesive that is inside the cavity 26. These arguments are clearly assumptions that do not provide actual evidence or support from the reference of Cross or MacDonald. Therefore, the rejection is proper. 
Regarding arguments on page 6 for claim 20, the applicant states that “Claim 20 has been amended to clarify that the edge structure includes a rigid dielectric material that electrically insulates the electrodes along the edges of the lead body when applying neurostimulation therapy. Even assuming arguendo that MacDonald’s bio-degradable edge structure exhibited dielectric properties, it dissolves and is gone within a few minutes or hours after implant”. The examiner disagrees with the applicant since the biodegradable edge structure of MacDonald is fully capable in electrically insulating the electrodes along the edges of the lead body when applying neurostimulation therapy. The rate of degradation of the substantially rigid biodegradable material can range from about 10 minutes to about 2 hours (Paragraph 0053) which the biodegradable edge structure of MacDonald is fully capable in electrically insulating the electrodes during this time since the biodegradable edge structure is made of a polymer that is considered a dielectric material. Therefore, the rejection is proper. 
Regarding arguments on page 7 for claim 21, the applicant states that “Claim 21 adds that the distal end includes an end structure made of a material that is more rigid that the flexible material forming the lead body. The Office reasons that MacDonald’s suggestion to use a biodegradable side edge would motivate the person of skill to replace the end of Cross’ lead with the claimed rigid structure. Applicants disagree. MacDonald uses a rigid biodegradable side edge to “prevent undesired movement or contouring of the stimulating electrode array as the stimulating electrode array approaches a desired position ...” (Paragraph 53). MacDonald does not suggest to also make the distal end of the lead body from a rigid biodegradable material”. The examiner disagrees with the applicant since it is clear in Figure 1 of MacDonald that the rigid biodegradable edge is indicated by reference number 28 which is clearly at the distal end of the paddle. The rigid biodegradable edge structure of MacDonald runs along the longitudinal edges to the distal end of the paddle as shown in Figure 1. Therefore, the rejection is proper. 
Regarding arguments on page 8 for claim 31, the applicant states that “The Office recognizes that the combination of Cross and MacDonald do not suggest the claimed variation in thickness but goes on to reason that “the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device.” Applicants disagree. As noted at paragraph 53, reducing the thickness of designated portions of the lead body allows more flexibility”. The examiner disagrees with the applicant because nothing in the applicant’s specification does it explicitly disclose if the central portion having a greater thickness relative to a thickness of at least one of the first and second wing portions has any benefit or solves a problem in the art. Paragraph 0053 of applicant’s publication only discloses “the thickness for one or more designated portions of the lead body may be reduced to allow flexing” but does not clarify or explain which designated portions of the lead body is reduced in thickness. Paragraphs 0053, 0058 and 0059 does not explicitly disclose “the central portion having a greater thickness relative to a thickness of at least one of the first and second wing portions” and its direct benefit. The examiner wants to note that Paragraph 0053 is a lot broader than claim 31. Therefore, the rejection is proper. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation of “wherein the flexible material is homogenously formed from a common material, from the first side to the second side of the lead body, throughout the first and second wing portions and the central portion” in claim 37 is not disclosed in the applicant’s specification. Figures 3 and 5 of applicant’s drawings only shows a cross section of a portion of the paddle which does not really show if the flexible material is homogenously formed from a common material, from the first side to the second side of the lead body, throughout the first and second wing portions and the central portion.
The limitation of “wherein the edge structure is made of a non-biodegradable material” in claims 38 and 39 is not disclosed in the applicant’s specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-24, 31-33 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (US Patent No. 7,697,995) in view of MacDonald (US Pub No. 2012/0029528).

    PNG
    media_image2.png
    387
    775
    media_image2.png
    Greyscale


Regarding claim 19, Cross discloses (Figures 1-2 and 6) a lead body (16) that includes first and second wing portions joined by a central portion (see annotated figure above), the first and second wing portions and central portion is elongated between a distal end and a proximal end (clearly shown in Figure 1), a central axis extending along a length of the lead body, the lead body including opposite first and second sides that extend between the distal and proximal ends (clearly shown in Figure 1), the lead body first and second wing portions including longitudinal edges that extend along the length of the lead body in a common direction as the central axis (clearly shown in Figures 1-2); wherein the lead body comprises a flexible material (Polyurethane in Col. 5, lines 16-27) that is configured to flex when a fluid pressure in the dura space is imposed on the second side of the lead body by the spinal fluid [Fully configured in flexing when a fluid pressure in the dura space is imposed on the second side of the lead body by the spinal fluid since the lead body of Cross is made out of a flexible polyurethane similar to the applicant’s invention (Paragraph 0052 of applicant’s specification) and is also thin (Cross, Col. 3 lines 9-11) (up to .030 inches (Abstract)) (No exact value is given for the thickness of the lead body of applicant's device but in Paragraph 0053 of applicant’s specification it states “the thickness for one or more designated portions of the lead body may be reduced to allow flexing” which this means that the lead body of the applicant’s invention also needs to be thin) then this would allow for the lead body to easily flex around the dura mater of the spinal cord when fluid pressure is applied to the second side of the lead body], the lead body configured to form a non-planar contour that folds or curves about the central axis to maintain the first side against the dural membrane in response to the fluid pressure imposed on the second side (clearly shown in Figure 6) (Col. 5, lines 16-27), wherein the lead body is to flex and conform to the dural membrane when the second side of the lead body experiences a designated amount of the fluid pressure between 5 cmH20 and 20 cmH20 [The lead body is fully capable in flexing and conforming to the dural membrane when the second side of the lead body experiences a designated amount of the fluid pressure between 5 cmH20 and 20 cmH20 since the lead body of Cross is made out of a flexible polyurethane similar to the applicant’s invention (Paragraph 0052 of applicant’s specification) and is also thin (Cross, Col. 3 lines 9-11) (up to .030 inches (Abstract)) (No exact value is given for the thickness of the lead body of applicant's device but in Paragraph 0053 of applicant’s specification it states “the thickness for one or more designated portions of the lead body may be reduced to allow flexing” which this means that the lead body of the applicant’s invention also needs to be thin)]; electrodes (20) disposed along the first side of the lead body and configured to apply a neurostimulation therapy within an epidural space of a patient (Figures 1-2) (Col. 4, lines 56-65 and Col. 5, lines 28-43), the electrodes being electrically coupled to conductive pathways (12) that extend through the proximal end of the lead body (Figures 1-2) (Col. 4, lines 56-65 and Col. 5, lines 28-43), wherein the first side is configured to engage a dural membrane and the second side is configured to be exposed to spinal fluid (clearly shown in Figure 6) (Col. 4, lines 56-65 and Col. 5, lines 28-43), and an edge structure provided along the longitudinal edges of the lead body (clearly shown in Figures 1-2). 
Cross fails to disclose the edge structure made of a material that is more rigid than the flexible material forming the lead body. 
MacDonald, in the same field of endeavor, teaches (Figures 1-11) a stimulating electrode that includes an edge structure (28) made of a material that is more rigid than the flexible material forming the lead body (Made of a rigid biocompatible and biodegradable material as disclosed in Paragraph 0053). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the edge structure of Cross to have been made of a biocompatible and biodegradable material that is more rigid than the flexible material forming the lead body as taught by MacDonald, in order to better and naturally secure the lead body to the implantation site to prevent undesired movement (MacDonalad, Paragraph 0053).
Regarding claim 20, Cross modified by MacDonald further discloses wherein the edge structure includes a rigid dielectric material that extends along the longitudinal edges for at least a portion of the length (MacDonald in Paragraph 0053 discloses that the rigid biocompatible and biodegradable material that makes up the edge structure is a biodegradable polymer which a polymer is considered to be a dielectric material), the dielectric material to electrically insulate the electrodes along the edges of the lead body when applying neurostimulation therapy (The rigid biocompatible and biodegradable edge structure is fully capable in doing this since it is a dielectric material).
Regarding claim 21, Cross modified by MacDonald further discloses wherein the distal end includes an end structure made of a material that is more rigid that the flexible material forming the lead body (clearly shown in Figure 1 of MacDonald as indicated by reference number 28 which is the distal end) (MacDonald, Paragraph 0053) (Made of a rigid biocompatible and biodegradable material as disclosed in Paragraph 0053).
Regarding claim 22, Cross modified by MacDonald further discloses wherein, as an operative shape of the lead body changes, an effective arrangement of the electrodes changes with respect to each other (As the lead body curves as shown in Figure 6 of Cross, the electrodes also curve with it which changes the effective arrangement of the electrodes).
Regarding claim 23, Cross modified by MacDonald further discloses wherein at least one of a pattern or arrangement of the electrodes is reconfigured or re-arranged based on the operative shape of the lead body (As the lead body curves as shown in Figure 6 of Cross, the electrodes also curve with it which changes the effective arrangement of the electrodes).
Regarding claim 24, Cross modified by MacDonald further discloses wherein at least some of an array or pattern of the electrodes is irregular (clearly shown in Figures 1-2 of Cross) (Col. 5, lines 28-43), such that at least one row or column of the electrodes has different separation distances between adjacent electrodes and at least one of adjacent rows or columns have different separation distances between the adjacent electrodes (clearly shown in Figures 1-2 of Cross) (Col. 5, lines 28-43).
	Regarding claims 31-33, Cross modified by MacDonald further discloses the lead body includes a width that extends transverse to the central axis between the longitudinal edges (clearly shown in Figures 1-2 of Cross), the lead body further including a thickness that extends between the first and second sides (clearly shown in Figures 1-2 of Cross) but fails to disclose the thickness varying such that the central portion has a greater thickness relative to a thickness of at least one of the first and second wing portions, wherein the thickness varies gradually as the thickness extends along at least one of the width or length and wherein the thickness reduces or tapers as the first and second wing portions approach the corresponding longitudinal edges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Cross modified by MacDonald to have the thickness varying such that the central portion has a greater thickness relative to a thickness of at least one of the first and second wing portions, wherein the thickness varies gradually as the thickness extends along at least one of the width or length and wherein the thickness reduces or tapers as the first and second wing portions approach the corresponding longitudinal edges since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 37, Cross modified by MacDonald further discloses wherein the flexible material is homogenously formed from a common material, from the first side to the second side of the lead body, throughout the first and second wing portions and the central portion (Cross, Col. 4, lines 66-67 and Col. 5, lines 1-15) [The entire paddle of Cross is formed from a flexible polyurethane which would result in the entire paddle to be homogenously formed from a common material]

Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (US Patent No. 7,697,995) in view of MacDonald (US Pub No. 2012/0029528) as applied to claims 19 and 31 above, and further in view of Pianca (US Patent No. 8,224,459).
Regarding claim 34, Cross modified by MacDonald discloses the invention of claim 19 above including the first and second sides represent an electrode side and a posterior side but fails to disclose the posterior side of the central portion including a tool receptacle configured to receive a tool.
Pianca, in the same field of endeavor, teaches (Figures 8A-8C) a stimulating electrode (10) that includes a posterior side of the central portion including a tool receptacle (49) (Figures 8A-8C) configured to receive a tool (stylet 40) (Col. 8, lines 22-42). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the posterior side of the central portion of the lead body of Cross modified by MacDonald to have included a tool receptacle configure to receive a tool as taught by Pianca, in order to deliver the lead body without the attendant risk of damaging the electrode contacts (Pianca, Col. 3, lines 17-21).
Regarding claims 35 and 36, Cross modified by MacDonald discloses the invention of claim 31 above including the first and second sides represent an electrode side and a posterior side but fails to disclose the posterior side of the central portion including a tool receptacle configured to receive a tool, the tool receptacle extending along central axis of the central portion in a region of the central portion having the greater thickness relative to the thickness of at least one of the first and second wing portions and wherein the tool receptacle comprises a layer of dielectric material that is coupled to and extends along the posterior side, the layer of dielectric material formed with the lead body such that the tool receptacle remains with the lead body after the paddle lead is positioned in the epidural space.
Pianca, in the same field of endeavor, teaches (Figures 8A-8C) a stimulating electrode (10) that includes a posterior side of the central portion including a tool receptacle (49) (Figures 8A-8C) configured to receive a tool (stylet 40) (Col. 8, lines 22-42) and wherein the tool receptacle comprises a layer of dielectric material (insulated material as disclosed in Col. 8, lines 22-42) that is coupled to and extends along the posterior side (Figures 8A-8C), the layer of dielectric material formed with the lead body such that the tool receptacle remains with the lead body after the paddle lead is positioned in the epidural space (Figures 8A-8C) (Col. 8, lines 22-42). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the posterior side of the central portion of the lead body of Cross modified by MacDonald to have included a tool receptacle configure to receive a tool and wherein the tool receptacle comprises a layer of dielectric material that is coupled to and extends along the posterior side as taught by Pianca, in order to deliver the lead body without the attendant risk of damaging the electrode contacts (Pianca, Col. 3, lines 17-21). [Cross modified by MacDonald and Pianca would result in the tool receptacle to extend along central axis of the central portion in a region of the central portion having the greater thickness relative to the thickness of at least one of the first and second wing portions]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771